PER CURIAM.
Brian Keith Singletary appeals the summary denial of his motion for jail time credit filed pursuant to Florida Rule of Criminal Procedure 3.800. We reverse.
Singletary is correct in his assertion that his jail time is miscalculated, and he is due credit for forty days in addition to the time already credited to him. The trial court is directed to enter an order directing that Singletary be given credit for the additional forty days, for a total of 275 days of credit for jail time.
Reversed and remanded.
CAMPBELL, A.C.J., and BLUE and GREEN, JJ., Concur.